           Case 1:19-vv-01114-UNJ Document 27 Filed 04/14/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1114V
                                         UNPUBLISHED


    NICOLE HARDER, as Parent and                              Chief Special Master Corcoran
    Legal Representative of Her Minor
    Son, J.A.H.,                                              Filed: March 12, 2020

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Damages Decision Based on Proffer;
                                                              Rotavirus Vaccine; Intussusception
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Glen Sturtevant, Jr., Rawls Law Group, Richmond, VA, for petitioner.

Mark Hellie, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On July 31, 2019, Nicole Harder filed a petition for compensation on behalf of her
minor son, J.A.H., under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that her son suffered an
intussusception that required surgical intervention as a result of a rotavirus vaccination
on September 19, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On January 16, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for intussusception. On March 9, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:19-vv-01114-UNJ Document 27 Filed 04/14/20 Page 2 of 5



$4,087.04 for past unreimbursable expenses and an amount sufficient to purchase an
annuity contract as described in Proffer Section II.B.. Proffer at 2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. at 3.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award the following:

        •    A lump sum payment of $ 4,087.04 in the form of a check payable to
             Petitioner for past unreimbursable vaccine-related medical expenses.
             This amount represents all elements of compensation to which J.A.H. would
             be entitled under § 300aa-15(a)(1)(B);

        •    An amount sufficient to purchase the annuity contract described in the
             Proffer Section II.B. This amount represents all remaining elements of
             compensation to which J.A.H. would be entitled under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
              Case 1:19-vv-01114-UNJ Document 27 Filed 04/14/20 Page 3 of 5



                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
NICOLE HARDER, as Parent and Legal        )
Representative of Her Minor Son, J.A.H.,  )
                                          )
                      Petitioner,         )                               No. 19-1114V (ECF)
 v.                                       )                               Chief Special Master Corcoran
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                      Respondent.         )
__________________________________________)

                             RESPONDENT’S PROFFER OF DAMAGES

I.          Procedural History

            On January 3, 2020, respondent filed a Vaccine Rule 4(c) report concluding that J.A.H.

    suffered an injury that is compensable under the National Childhood Vaccine Injury Act of

    1986, as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on February 19, 2020, the

    Chief Special Master issued a Ruling on Entitlement, finding that J.A.H. developed

    intussusception as a result of receiving a rotavirus vaccine administered on September 19,

    2018.

II.         Items of Compensation and Form of the Award

            Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum and future annuity payments as described below, and

request that the Chief Special Master's decision and the Court's judgment award the following:1




1
  Should J.A.H. die prior to entry of judgment, the parties reserve the right to move the Court for appropriate relief.
In particular, respondent would oppose any award for future medical expenses, future lost earnings, and future pain
and suffering.

                                                           1
              Case 1:19-vv-01114-UNJ Document 27 Filed 04/14/20 Page 4 of 5



         A.       Past Unreimbursable Expenses

         Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to J.A.H.'s vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $4,087.04. Petitioner agrees.

         B.       Annuity

         An amount sufficient to purchase an annuity contract,2 paid to the life insurance

company3 from which the annuity will be purchased,4 subject to the conditions described below,

that will provide payments to J.A.H. as set forth below:

               1. $17,275.04 payable in a certain lump sum on 05/14/2039.
               2. $18,729.05 payable in a certain lump sum on 05/14/2042.
               3. $20,146.26 payable in a certain lump sum on 05/14/2045.

Should J.A.H. predecease any of the certain payments set forth above, any remaining certain

payments shall be made to his estate. Written notice to the Secretary of Health and Human

Services and to the Life Insurance Company shall be provided within twenty (20) days of

J.A.H.’s death.




   2
     In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
   3
     The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                  AA+, or AAA.
   4
     Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.

                                                           2
             Case 1:19-vv-01114-UNJ Document 27 Filed 04/14/20 Page 5 of 5



          This amount represents all elements of compensation to which J.A.H. would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.5


III.      Summary of Recommended Payments Following Judgment

          A.        Past unreimbursable expenses:                                                     $4,087.04
          B.        An amount sufficient to purchase the annuity contract described
                    above in section II. B.


                                                                 Respectfully submitted,

                                                                 JOSEPH H. HUNT
                                                                 Assistant Attorney General

                                                                 C. SALVATORE D’ALESSIO
                                                                 Acting Director
                                                                 Torts Branch, Civil Division

                                                                 CATHARINE E. REEVES
                                                                 Deputy Director
                                                                 Torts Branch, Civil Division

                                                                 HEATHER L. PEARLMAN
                                                                 Assistant Director
                                                                 Torts Branch, Civil Division

                                                                 /s/Mark K. Hellie
                                                                 MARK K. HELLIE
                                                                 Trial Attorney
                                                                 Torts Branch, Civil Division
                                                                 U.S. Department of Justice
                                                                 P.O. Box 146
                                                                 Benjamin Franklin Station
                                                                 Washington, D.C. 20044-0146
                                                                 Tel: (202) 616-4208


          Dated: March 9, 2020




  5
       At the time payment is received, J.A.H. will be an adult, and thus guardianship is not required.

                                                            3
